PER CURIAM.
By petition for writ of prohibition, petitioner Gator Investment & Development, LLC, seeks review of the lower tribunal’s order denying petitioner’s motion for disqualification. We have jurisdiction. See, e.g., Lusskin v. State, 717 So.2d 1076, 1077 (Fla. 4th DCA 1998).
Upon review, we find that the motion for disqualification was timely and legally sufficient. The petition is therefore granted *1289and the trial judge is directed to enter an order of disqualification which requests the chief circuit judge to appoint a successor judge.
BENTON, C.J., THOMAS and SWANSON, JJ., concur.